Citation Nr: 1538252	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to December 1978.  He died in March 2011.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 RO decision which denied death pension benefits on the basis that the Veteran did not have qualifying wartime service.


FINDING OF FACT

The Veteran did not have active service during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to death pension benefits are not been met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.2 , 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Merits:  Death Pension

Improved death pension under Public Law 95-588 is a monthly benefit payable by VA to a veteran's surviving spouse or child because of a veteran's nonservice-connected death.  Basic entitlement exists if the veteran had qualifying wartime service; or the veteran at the time of death was receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war and the surviving spouse or child meets the net worth requirements specified by regulation and has an annual income not in excess of the applicable maximum annual pension rate specified by regulation.  38 U.S.C.A. § 1541(a) (West 2014); 38 C.F.R. § 3.3(b)(4) (2015).

Qualifying wartime service essentially means 90 days or more of active service during a period of war, or 90 continuous days of active service that began or ended during a period of war.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3).

The Veteran's DD Form 214 documents that he had continuous active military service from August 4, 1976 to December 22, 1978.  Notably, the "Vietnam era" ended on May 7, 1975.  38 U.S.C.A. § 101(29)  (West 2014); 38 C.F.R. § 3.2(f)  (2015).  Thus, the Veteran served after that period of war.

The next period of war, the "Persian Gulf War," began on August 2, 1990.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  Thus, the Veteran's service ended before the start of the Persian Gulf War.

There is no other evidence tending to establish that the Veteran had qualifying wartime service as required by law.  The claimant has not argued otherwise.

Upon review of the entire record, the Board finds that the Veteran did not have active service during a period of war as he served after the Vietnam Era and before the Persian Gulf War.  The evidence is not in equipoise, but is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Entitlement to death pension benefits is not warranted.

II. Duties to Notify and Assist

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA provided the required notice in March 2014.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also concludes VA's duty to assist has been satisfied.  All relevant information identified by the appellant has been associated with the claims file.  The Board also attempted to obtain pertinent SSA records, but SSA responded that there were no such records.  Moreover, the death pension claim is based on the Veteran's uncontroverted service and his relevant service records, particularly his DD 214 Certificate of Discharge, have been associated with the claims file.  The Board finds that the duty to assist in obtaining records has been discharged.  See 38 C.F.R. § 3.159(e).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to her claims is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to death pension benefits is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


